 
 
I 
108th CONGRESS
2d Session
H. R. 5316 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Hastings of Florida (for himself, Mr. Lincoln Diaz-Balart of Florida, Mr. Rush, Mr. Towns, Mrs. Christensen, and Mr. Deutsch) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To designate Haiti, Grenada, and the Cayman Islands under section 244 of the Immigration and Nationality Act in order to make nationals of those countries eligible for temporary protected status under such section. 
 
 
1.Short TitleThis Act may be cited as the Emergency Relief for Caribbean Nationals Act. 
2.FindingsCongress finds the following: 
(1)Haiti, Grenada, and the Cayman Islands have been severely devastated by Tropical Storm Jeanne and Hurricane Ivan.  
(2)On September 16, 2004, Tropical Storm Jeanne struck the Dominican Republic and Haiti. 
(3)In Haiti, more than 1,500 people are known dead while more than 1,000 people are missing as a result of Tropical Storm Jeanne. 
(4)After visiting the stricken northern city of Gonoies, Haiti, Prime Minister Gerard Latortue stated We have a problem with bodies: there is a risk of epidemic. If you can picture this: there is no electricity, the morgues are not working, there is water everywhere.. 
(5)A United Nations spokesman stated that the corpses of victims of Tropical Storm Jeanne in Haiti had to be buried in mass graves as soon as possible to stop disease from spreading. 
(6)Dieufort Deslorges, spokesman for the civil protection agency of Haiti, stated that 250,000 people were homeless across the country and at least 4,000 homes were destroyed with thousands more damaged as a result of the storm. 
(7)When Tropical Storm Jeanne hit, Haiti was already struggling to deal with political instability and the aftermath of serious floods that occurred in May 2004. 
(8)Hurricane Ivan killed 39 people in Grenada and left 40,000 of its 90,000 inhabitants living in a few hundred houses, schools, and churches that have been converted into shelters. 
(9)Prime Minister of Grenada Keith Mitchell, whose official residence was destroyed by Hurricane Ivan, declared a national disaster and stated that the island was 90 percent devastated.  
(10)Hurricane Ivan struck St. George, the capital of Grenada, with 125 mile per hour winds that flattened homes, disrupted power, damaged the main hospital, and destroyed the emergency operations center, the main prison, and many schools. 
(11)On September 15, 2004, electrical engineers funded by the Office of United States Foreign Disaster Assistance of the United States Agency for International Development assessed damage across Grenada and estimated that 85 to 90 percent of the electricity systems on the west and north coasts of Grenada had been destroyed. 
(12)In Grenada, an environmental health hazard has arisen as runoff, which contains pathogens from several sources including human waste, is contaminating rivers where people wash and bathe. 
(13)As of September 10, 2004, there were widespread reports of looting in Grenada. American students at St. George’s University in Grenada told the Associated Press news agency that they felt unsafe and had armed themselves against looters with knives, sticks, and pepper spray. 
(14)Grenada may need as much as $2,200,000,000, or four times its annual economic output, to rebuild after the devastation caused by Hurricane Ivan. 
(15)The assistance needed to rebuild Grenada must come from abroad as the main industries of Grenada, nutmeg exports and tourism, have been devastated by the storm. 
(16)Hurricane Ivan, the strongest storm to hit the Caribbean region in a decade, struck the Cayman Islands with 150 mile per hour winds that tore roofs off houses, uprooted trees, and caused flooding across the British territory. 
(17)International media sources reported that the Cayman Islands sustained extreme damage as a result of Hurricane Ivan. Local authorities report that 15 to 20 percent of homes on the eastern part of the Cayman Islands were completely destroyed and another 50 percent suffered significant damage. 
(18)The unusual hurricane activity in the Caribbean region during 2004 has created an extraordinary and temporary condition in Haiti, Grenada, and the Cayman Islands that prevents nationals of those countries who are in the United States from returning to their homes. 
(19)Temporary protected status allows aliens who do not legally qualify as refugees but are nonetheless fleeing or reluctant to return to potentially dangerous situations to temporarily remain in the United States. 
(20)Granting temporary protected status to nationals of Haiti, Grenada, and the Cayman Islands is consistent with the interest of the United States and promotes the values and morals that have made the United States strong. 
(21)The extraordinary and temporary conditions caused by nature and resulting in floods, epidemics, and other environmental disasters in Haiti, Grenada, and the Cayman Islands should make the nationals of those countries eligible for temporary protected status.  
3.Designation for purposes of granting temporary protected status to Haitians, Grenadians, and Caymanians 
(a)Designation 
(1)In GeneralFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Haiti, Grenada, and the Cayman Islands shall be treated as if such countries had been designated under subsection (b) of that section, subject to the provisions of this section. 
(2)Period of DesignationThe initial period of such designation shall begin on the date of enactment of this Act and shall remain in effect for 18 months.  
(b)Aliens EligibleIn applying section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) pursuant to the designation made under this section, subject to section 244(c)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)(3)), an alien who is a national of Haiti, Grenada, or the Cayman Islands meets the requirements of section 244(c)(1) of that Act (8 U.S.C. 1254a(c)(1)) only if— 
(1) the alien has been continuously physically present in the United States since September 7, 2004; 
(2)the alien is admissible as an immigrant, except as otherwise provided under section 244(c)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)(2)(A)), and is not ineligible for temporary protected status under section 244(c)(2)(B) of that Act (8 U.S.C. 1254a(c)(2)(B)); and 
(3)the alien registers for temporary protected status in a manner that the Secretary of Homeland Security shall establish. 
(c)Consent to travel abroadThe Secretary of Homeland Security shall give the prior consent to travel abroad described in section 244(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)) to an alien who is granted temporary protected status pursuant to the designation made under this section, if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad. An alien returning to the United States in accordance with such an authorization shall be treated the same as any other returning alien provided temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a). 
 
